Exhibit 10.1

 

CONVERSION AGREEMENT

 

This Conversion Agreement (this “Agreement”) is made and entered into effective
as of March 31, 2020 (the “Conversion Date”), by and among Sentinel Energy
Services, Inc., a Delaware corporation (the “Company”), and Sentinel Management
Holdings, LLC, a Delaware limited liability company (“Management Holdings”).
Unless otherwise defined herein, capitalized terms in this Agreement shall have
the same meanings assigned to such terms in the Note (as defined below).

 

RECITALS

 

WHEREAS, the Company issued that certain Convertible Promissory Note (the
“Note”) dated as of March 1, 2019, in the maximum principal amount of
$1,500,000, of which $999,640 is currently outstanding (the “Outstanding Note
Amount”) to Management Holdings;

 

WHEREAS, Management Holdings has advanced additional amounts to the Company in
the aggregate amount of $2,379,643 (together with the Outstanding Note Amount,
the “Outstanding Amount”);

 

WHEREAS, the Company and Management Holdings desire to enter into this Agreement
in order to effect the conversion of the Outstanding Amount into shares of Class
A Common Stock of the Company (the “Shares”), at the price of $10.00 per Share
(the “Conversion Price”); and

 

WHEREAS, in connection with the conversion of the Outstanding Amount into the
Shares (the “Conversion Transaction”), the Company and Management Holdings
desire to terminate the Note.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

1. Conversion of Outstanding Amount.

 

1.1 The Company and Management Holdings acknowledge and agree that: (i)
effective as of the Conversion Date, notwithstanding any contrary provisions of
the Note, the entire Outstanding Amount (including the Outstanding Note Amount)
shall convert into that number of Shares obtained by dividing the Outstanding
Amount by the Conversion Price; (ii) the issuance of such Shares upon such
conversion of the Outstanding Note Amount on the Conversion Date shall
constitute full and final settlement and satisfaction of all obligations under
the Note; and (iii) the terms of this Agreement shall, in the event of any
conflict with the terms of the Note, supersede such conflicting terms.

 

1.2 As of the Conversion Date, Management Holdings and the Company hereby
terminate the Note in its entirety, such Note shall be of no further force or
effect and any and all demands claims, suits, actions, causes of actions,
proceedings, assessments and rights of Management Holdings under the Note are
hereby waived.

 



 

 

 

2. Deliveries by Company at Conversion. On the Conversion Date, the Company
agrees to deliver to Management Holdings certificates representing the Shares
receivable upon conversion of the Outstanding Amount in accordance with terms of
this Agreement, duly registered on the books of the Company in the name of
Management Holdings (or evidence satisfactory to Management Holdings that such
Shares have been issued in book-entry form).

 

3. Representations, Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants to Management Holdings that:

 

3.1 Organizational Existence, Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has all requisite legal and organizational power
and authority to execute and deliver to Management Holdings this Agreement and
the Shares and to carry out and perform its obligations under the terms of this
Agreement. All action on the part of the Company necessary for the
authorization, execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby has been
taken. This Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The Company has
all requisite legal and organizational power to issue the Shares.

 

3.2 Valid Issuance of Securities. The Shares issued in accordance with the terms
hereof for the consideration expressed herein, will be duly and validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws and
liens or encumbrances created by or imposed by Management Holdings. The Shares
will be issued in compliance with all applicable federal and state securities
laws.

 

3.3 No Violation or Conflict. Neither the execution and delivery of this
Agreement, the consummation of the transactions provided for herein or
contemplated hereby and the fulfillment by the Company of the terms hereof will
(with or without notice or passage of time or both) (i) violate any provision of
the certificate of incorporation or the bylaws of the Company, (ii) result in a
default, give rise to any right of termination, cancellation or acceleration or
require any consent or approval under any of the terms, conditions or provisions
of any indenture, mortgage, note, bond, loan, license, agreement, lease or other
instrument or obligation to which the Company is a party or by which it or any
of its assets may be bound, (iii) result in the creation or imposition of any
lien, charge, pledge, security interest or other encumbrance in favor of any
third party upon the property of the Company, or (iv) violate or conflict with
or result in a breach of any provision of any law, statute, rule, regulation,
order, permit, judgment, injunction, decree or other decision of any court or
other tribunal or any governmental entity or agency binding on the Company or
its properties, or conflict with or result in the breach of any of the terms,
conditions or provisions thereof.

 



2

 

 

4. Representations and Warranties of Management Holdings. Management Holdings
represents and warrants to the Company as follows:

 

4.1 Authorization; Power. Management Holdings has all requisite legal power to
enter into this Agreement and to carry out and perform its obligations under the
terms of this Agreement. All action on the part of Management Holdings necessary
for the authorization, execution, delivery and performance by Management
Holdings of this Agreement, and the consummation of the transactions
contemplated hereby, has been taken. This Agreement is legal, valid and binding
obligations of Management Holdings, enforceable against Management Holdings in
accordance with its terms.

 

4.2 No Violation. None of the execution and delivery of this Agreement, the
consummation of the transactions provided for herein or contemplated hereby, and
the fulfillment by Management Holdings of the terms hereof or thereof, will
(with or without notice or passage of time or both) (a) conflict with or result
in a breach of any provision of the organizational documents of Management
Holdings, (b) result in a default, give rise to any right of termination,
cancellation or acceleration, or require any consent or approval under any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
loan, license, agreement, lease or other instrument or obligation to which
Management Holdings is a party or by which it or any of its assets may be bound
or (c) violate any law, judgment, order, writ, injunction, decree, statute, rule
or regulation of any court, administrative agency, bureau, board, commission,
office, authority, department or other governmental entity applicable to
Management Holdings or any of its assets.

 

5. Miscellaneous.

 

5.1 Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflict of laws principles. If any provision of this Agreement is determined
by an arbitrator or court of competent jurisdiction to be illegal or
unenforceable, such provision will be enforced to the maximum extent possible
and the other provisions will remain effective and enforceable.

 

5.2 Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the respective legal successors and assigns, heirs, executors and
administrators of the respective parties.

 

5.3 Entire Agreement. This Agreement, the recitals and schedules hereto
constitute the entire agreement between and among the parties hereto with
respect to the subject matter hereof, and supersede in their entirety all prior
negotiations and agreements with respect to such subject matter, whether written
or oral.

 

5.4 Amendment; Waiver. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions, whether or
not similar, nor shall any waiver constitute a continuing waiver. Any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of, or a written
instrument signed by the Company and Management Holdings. Any amendment or
waiver effected in accordance with this Section 5.4 shall be binding upon the
Company and Management Holdings and their respective successors and assigns.

 

5.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

(signature page follows)

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Conversion Agreement
as of the date first above written.

 

COMPANY:

 

Sentinel Energy Services, Inc.

 

By: /s/ Gerald Cimador   Name: Gerald Cimador   Title: Chief Financial Officer  



 



Signature Page to Conversion Agreement

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Conversion Agreement
as of the date first above written.

 

MANAGEMENT HOLDINGS:

 

Sentinel Management Holdings, LLC

 

By: /s/ Charles S. Leykum   Name: Charles S. Leykum   Title: Managing Member  

 

 



Signature Page to Conversion Agreement



 



